701 S.E.2d 187 (2010)
In the Matter of Karen T. WHITE.
No. S10Y0995.
Supreme Court of Georgia.
October 18, 2010.
Paula J. Frederick, General Counsel State Bar, Kellyn O. McGee, Assistant General Counsel State Bar, for State Bar of Georgia.
PER CURIAM.
This disciplinary matter is before the Court on the Notice of Discipline filed by the State Bar regarding two State Disciplinary Board cases against Respondent Karen T. White (State Bar No. 754445) in which the Bar recommends that White be disbarred for her violations of Rules 1.2, 1.3, 1.4, 1.16, 3.2, 5.5 and 9.3 of the Rules of Professional Conduct found in Bar Rule 4-102(d). Violations of Rules 1.2, 1.3 and 5.5 may be punished by disbarment. The State Bar attempted to serve White personally, but the sheriff filed a return of service non est inventus. The State Bar then properly served White by publication pursuant to Bar Rule 4-203.1. White failed to file a Notice of Rejection. Accordingly, she is in default, has waived her right to an evidentiary hearing, and is subject to such discipline and further proceedings as may be determined by this Court, see Bar Rule 4-208.1(b).
The facts, as deemed admitted by virtue of White's default, show that in SDB Docket No. 5795, White was retained by a client in 2007 to represent her in a divorce case but, although she filed the complaint, White failed to diligently represent her client. White failed to respond to her client's phone calls or otherwise communicate with her. White failed to appear in at least one hearing in the case and failed to return any unearned fees to the client, thus abandoning her client. In SDB Docket No. 5796, a client retained White to assist her in starting a new corporation and paid White $1,000, but White failed to provide any services to the client. White failed to communicate with her client, failed to return any unearned fees and abandoned her client. In aggravation of discipline we note that White currently is under an interim suspension for failing to respond to a Notice of Investigation in another case and she has not cooperated with the Investigative Panel during the investigation of these serious allegations.
Having reviewed the record, we agree that disbarment is the appropriate sanction in this case. Therefore, we hereby order that the name of Karen T. White be removed from the rolls of persons authorized to practice law in the State of Georgia. White is reminded of her duties under Bar Rule 4-219(c).
Disbarred.
All the Justices concur.